Citation Nr: 1029978	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-08 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) non-
service-connected death pension benefits.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The appellant's husband was born in 1917, and died in May 2006. 

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the decedent had  no 
recognized service for VA benefits eligibility.

The appellant was scheduled to provide testimony at a hearing 
before a Veterans Law Judge at the VARO on Travel Board in April 
2010; she did not appear and did not provide any indication as to 
the reason for her absence.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The appellant's late husband was repeatedly certified by the 
service department as having had no recognized guerrilla service 
nor was he a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the U.S.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected death pension 
benefits is not established.  38 U.S.C.A. §§ 107(a), 1521, 1541, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

However, in this case and on the specific limited question before 
the Board, VCAA notice is not required because the issue 
presented involves a claim for non-service-connected pension 
benefits based on the service of an individual who did not have 
active military service during a period which qualifies for that 
benefit.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit.  As discussed below, the appellant's 
claim cannot be substantiated as a matter of law and, thus, VCAA 
notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


II.  Legal Criteria, Factual Background, and Analysis

The appellant asserts that she warrants death pension benefits 
based upon her late husband's service.

In general, and with certain specific qualifying exceptions, a 
surviving spouse of a veteran may be entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) (West 
2002) or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based on 
service during a period of war.  See 38 U.S.C.A. § 1541(a) (West 
2002).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2009).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, including 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law of 
the United States conferring rights, privileges, or benefits upon 
any person by reason of the service of such person or the service 
of any other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into before 
February 18, 1946; chapter 10 of title 37; and chapters 11, 13 
(except section 412(a)), and 23 of this title.  See 38 U.S.C.A. 
§ 107(a).  In effect, those persons with such service are not 
entitled to VA non-service-connected pension benefits.  Id.  See 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department will 
be accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth Army 
serving with the Armed Forces of the United States, or as a 
guerrilla.  38 C.F.R. §§ 3.40, 3.41.



Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), (d).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, that 
a particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. 
Gober, 10 Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed Forces."  
Duro and Venturella, both supra; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).




The documentation as to the service undertaken by the appellant's 
husband is entirely consistent, and has been throughout the file.  
In January 1954, it was initially certified by the service 
department that he had no recognized guerrilla service, nor had 
he been a member of the Philippine Commonwealth Army in the 
service of the Army of the United States.  Recertification was 
requested in June 2008 (under all possible alternative names) and 
received in September 2008, at which time it was specifically 
concluded that the information submitted did not warrant a 
different certification from that already provided.  In that 
regard, the appellant has submitted two copies of a certification 
from the Philippine Army as to his service therein from December 
1941 to September 1945.  This is not relevant to service as 
required for VA benefits, as stated herein.

While the Board acknowledges the appellant argues that she should 
be entitled to death pension benefits, the law is dispositive of 
this issue.  The Board is bound by the service department's 
findings as to her late husband's service, which does not 
establish that he served on active duty in the United States 
Armed Forces.  See Duro, supra.  As a result, the appellant's 
husband did not have the requisite service for basic eligibility 
for non-service connection death pension benefits as required by 
law.  The documents she has recently submitted are simply either 
irrelevant to the issue at hand, or duplicates or corroborative 
of information previously of record. 

Consequently, the Board determines that there is no legal basis 
on which the appellant's claim for non-service-connected death 
pension benefits can be based.  As the law, and not the evidence, 
is dispositive, the appeal is denied due to the absence of legal 
merit.  See Sabonis, 6 Vet. App. at 430; see also Venturella, 10 
Vet. App. at 342.  The Board is bound by the law, and therefore 
has no choice but to deny the appellant's pension claim.  




ORDER

Basic eligibility for Department of Veterans Affairs (VA) non-
service-connected death pension benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


